ON CONFESSION OF ERROR
Per Curiam.
Appellee filed a complaint seeking to reestablish a first and second mortgage, neither of which had been recorded. The complaint did not seek any other relief, nor were any other issues tried by consent. The trial court entered a final summary judgment reestablishing the mortgages. In addition, the judgment stated that the mortgages were to be treated as if recorded on the date they were executed and established the priority of mortgages. Ap-pellee has filed a confession of error, stipulating that the trial court lacked jurisdiction to grant relief not requested in the pleadings or tried by consent. As such, we reverse and remand with instructions for the trial court to delete from the final judgment the language referring to the date of recording and establishing priority. We affirm the portion of the order reestablishing the mortgages, which has not been challenged on appeal.

Affirmed in part, reversed in part, and remanded with instructions.

May, Gerber and Levine, JJ., concur.